Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         10-APR-2019
                                                         10:57 AM
                           SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  IN RE SUSAN P. WALKER, Petitioner.


                         ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of Petitioner Susan P. Walker’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and the
affidavits submitted in support thereof, we conclude that
Petitioner Walker has fully complied with the requirements of
RSCH Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Susan P. Walker, attorney number 1678, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED:    Honolulu, Hawai#i, April 10, 2019.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson